Citation Nr: 0937820	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of dengue 
fever.

2.  Entitlement to service connection for skin disorder, to 
include skin disability caused by vascular disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1943 
to December 1945 and from September 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In August 2008, the Board remanded the 
Veteran's claims for additional development.

By the January 2006 rating decision, the RO denied two 
claims:  entitlement to service connection for residuals of 
dengue hemorrhagic fever and entitlement to service 
connection for a skin disorder to include blood clotting.  
The August 2008 Board remand rephrased the issues as:  
entitlement to service connection for residuals of dengue 
fever and entitlement to service connection for skin disorder 
to include skin disability caused by deep vein thrombosis.  
As discussed in more detail below, the Veteran contends that 
his claimed disabilities are the result of the dengue fever 
he contends to have contracted while in active military 
service, which caused vascular problems that in turn resulted 
in a skin disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran does not have residuals of dengue fever or any 
skin disability, including disability caused by vascular 
disease, attributable to military service.


CONCLUSION OF LAW

The Veteran does not have residuals of dengue fever or a skin 
disability, including skin disability caused by vascular 
disease, that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2009).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2005 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  While the notice did not 
refer to criteria for assigning disability ratings or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), these questions are not now before the 
Board.

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Walla Walla VA Medical Center (VAMC), Grande Ronde Hospital, 
and a Dr. R. as treatment providers.  Available records from 
those treatment providers were obtained.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Additionally, in October 2008 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the January 2009 VA 
opinions together with the October 2008 examination report 
are sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  The January 2009 amendment 
considers the statements of the Veteran, and provides a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he was treated twice in service for 
dengue fever and that he currently has residual disabilities 
associated with his contracting the disease, included a skin 
disability, blood clotting, deep vein thrombosis and venous 
stasis dermatitis.  In an October 2005 statement, the Veteran 
reports that, during World War II, he was assigned to the 
10th 155mm Artillery Battalion and engaged in combat 
operations on the Pacific islands of Saipan, Tinien, Iwo 
Jima, and Guam.  In particular, the Veteran has reported that 
he was a forward observer for an artillery unit on the island 
of Guam between April 1945 and October 1945.  Furthermore, 
while on Guam he contracted dengue fever on two different 
occasions and was treated for the disease.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's personnel records reflects that he 
enlisted in the United States Marine Corps Reserve in August 
1943 and was called to active duty in September 1943.  He 
served in the Pacific area of operations from March 1944 to 
November 1945.  The Veteran's discharge certificate reflects 
that he did not participate in any battles, engagements, etc.  
At the same time, the discharge certificate notes that "due 
to war conditions, the information on this discharge 
certificate is incomplete."  (The Veteran's service in the 
Pacific area of operations coincides with the battles of 
Saipan, Tinien, Iwo Jima, and Guam.)

The Board notes that, notwithstanding the Veteran's report to 
the contrary, his STRs are available and have been associated 
with his claims file.  A review of the Veteran's STRs reveals 
no in-service treatment for or diagnosis of dengue fever.  
The Veteran's August 1943 entrance examination report 
indicates the Veteran had normal heart and blood vessels.  
The Veteran's December 1945 separation examination report 
indicates normal cardiovascular system and a single note 
under History of Illness or Injury stating, "Usual Childhood 
diseases-no complications."  It is worth noting that, in 
September 1945, around the time the Veteran contends he was 
treated for dengue fever, the Veteran was treated for a sore 
throat that was diagnosed as acute tonsillitis and the 
Veteran was discharged in October 1945.  In addition, the 
Veteran's STRs include examination reports from September 
1950 and November 1950 that indicate no varicose veins, a 
normal vascular system (arteries and veins), normal heart, 
and normal blood vessels; however, the September 1950 
examination report indicates that the Veteran reported that 
he had high or low blood pressure and a note was made 
stating, "high blood pressure-overweight."  The Veteran 
did not report a previous history of dengue fever or any 
residuals thereof.  In the summary of defects noted on the 
examination reports, no reference to dengue fever or 
residuals thereof was made.

The Veteran has contended that he was treated for dengue 
fever in the field and not in a dispensary or hospital; thus, 
it is possible that there would be no STRs created reflecting 
his treatment for the disease.  In reviewing the Veteran's 
STRs, the Board notes that a September 1945 treatment record 
indicates the Veteran's unit as the 10th 155mm Gun Battalion.  
It is also noted that the Veteran's unit was in the field 
when he was treated for acute tonsillitis.  Thus, it appears 
that some service treatment records were indeed created while 
the Veteran was in the field.

Nonetheless, the Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge, such as contracting dengue fever while on Guam in 
1945.  See e.g., Barr, 21 Vet. App. 303; Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Furthermore, although 
the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a Veteran's lay 
statements, the lack of such records does not, in and of 
itself, render the lay evidence not credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the 
Veteran's report that he was treated for dengue fever while 
stationed on the island of Guam in 1945 is consistent with 
the circumstances and conditions of his service.

A review of the Veteran's post-service medical records 
reveals that the Veteran has a current diagnosis of several 
of his claimed disabilities.  A February 2009 active problem 
list from the Walla Walla VAMC includes:  ulcer of the calf, 
non-diabetic, cellulitis, dengue, chronic venous 
insufficiency, and deep vein thrombosis.  In addition, an 
August 2008 treatment record from the same facility includes 
a diagnosis of decubitus ulcers.  Significantly, a February 
2006 treatment record from the Walla Wall VAMC includes the 
notation:  "Had [d]engue fever in the service.  Now has 
[deep venous thrombosis] in the left leg and venous stasis 
and stasis dermatitis."  The treatment record includes a 
diagnosis of deep venous thrombosis and venous insufficiency.

In a May 2008 statement, the Veteran has contended that the 
February 2006 treatment record implied a definite connection 
between the dengue fever he contends to have contracted in 
service and his claimed disabilities.

In October 2008, the Veteran was afforded a VA examination in 
connection with this claim, pursuant to the Board's August 
2008 remand.  Specifically, the Board instructed the examiner 
to provide an opinion whether any identified vascular 
disability is related to the Veteran's periods of service, 
including contracting dengue fever.  In particular, the 
examiner was to consider the Veteran's contentions as well as 
the February 2006 Walla Walla VAMC treatment record.  The 
examiner reviewed the claims file and examined the Veteran.  
He diagnosed the Veteran with congestive heart failure, 
atrial fibrillation, deep venous thrombosis, and venous 
stasis with hemosiderin deposits and noted a history of 
dengue fever.  In a January 2009 amendment to the examination 
report, a VA physician concluded that no disabling conditions 
were attributable to the Veteran's periods of active military 
service.  The examiner reasoned that: 

[Dengue fever] is not a disabling disease 
and [current medial literature] does not 
promote the consequences of venous stasis 
problmes [sic] with this disease.  He had 
no features of leg swelling and chronic 
edema after this disease had passed . . .

[V]enous stasis and stasis dermatitis 
w[ere] not permanently aggravated by 
contracting dengue fever in the 
service . . .

[T]he recent onset in the last 15 years 
of venous stasis and dermatitis unrelated 
to the episodes of dengue in the service.  
The [February 2006] note . . . was 
written by me and only mentioned dengue 
fever in the [p]ast as part of his 
history[,] not to connect the two 
conditions.

The Board finds that the conclusions of the October 2008 
report and the January 2009 opinion are supported by the 
evidence of record.  Specifically, the examiner did not 
attribute any current disability to any dengue fever the 
Veteran had in service.  Thus, without competent medical 
evidence attributing the Veteran's claimed disabilities-
dengue fever residuals or skin disability-to his active 
military service, service connection is not warranted.  See 
38 C.F.R. § 3.304.

For the foregoing reasons, the Board finds that the claim of 
service connection for residuals of dengue fever, or a skin 
disability, including disability due to vascular disease, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 




ORDER

Service connection for residuals of dengue fever is denied.

Service connection for a skin disorder, including disability 
due to vascular disease, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


